Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-13-2006

USA v. Enigwe
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3786




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Enigwe" (2006). 2006 Decisions. Paper 748.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/748


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                    NO. 05-3786
                                  ________________

                           UNITED STATES OF AMERICA

                                            v.

                            IFEDOO NOBLE ENIGWE,
                                                Appellant
                      ____________________________________

                    On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                             (D.C. Crim. No. 92-cr-00257)
                       District Judge: Honorable Jan E. DuBois
                            __________________________

                 Submitted on a Motion for Summary Reversal/Remand
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 4, 2006

       BEFORE: FUENTES, VAN ANTWERPEN and ROTH1 CIRCUIT JUDGES

                                  (Filed: June 2, 2006)
                                  _________________

                              ORDER AMENDING OPINION
                                  _________________


             At the direction of the Court, the opinion filed on June 2, 2006 is amended

to state the correct effective date of Amendment 500. The second paragraph on the first

page is amended as follows:


   1
   Judge Roth assumed senior status on May 31, 2006.
      “He contended in this motion that Amendment 500 to United States

      Sentencing Guidelines § 3B1.1, effective in November 1993, lowered the

      sentencing range for his leadership role.”



                                                   For the Court,

                                                   /s/ Marcia M. Waldron
                                                   Clerk

Date: July 13, 2006

lwc/cc: Mr. Ifredoo Noble Enigwe




                                            2